EXHIBIT C
Doug Tilley

From:                              Doug Tilley
Sent:                              Tuesday, February 9, 2021 1:04 PM
To:                                Todd Kennedy
Cc:                                Adam Cashman; Marie A. McCrary; Tekesha Geel; Seth Safier; eventbrite
Subject:                           RE: Snow v. Eventbrite: document production and interrogatory responses


I do understand the conclusion you have been repeating, that there has been no judicial admission. What is the legal or
factual basis for that position, given that (a) your clients alleged without qualification that the TOS governs the
purchases at issue, and (b) the TOS contains an arbitration provision? Please just answer that one question, which we
have asked multiple times without a response.

From: Todd Kennedy <todd@gutridesafier.com>
Sent: Tuesday, February 9, 2021 12:52 PM
To: Doug Tilley <DTilley@singercashman.com>
Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; Tekesha Geel
<tekesha@gutridesafier.com>; Seth Safier <seth@gutridesafier.com>; eventbrite <eventbrite@gutridesafier.com>
Subject: Re: Snow v. Eventbrite: document production and interrogatory responses

Doug,

I can see why Eventbrite wouldn't want to take this issue to the Court, but until we have your agreement to produce the
discovery we believe we're entitled to, we're at an impasse. I've already explained to you that there was no judicial
admission that resolves the arbitration issues before the Court. And, I've explained to you why we need the documents.

We're filing the motion to compel this week. I hope that Eventbrite can at least agree to stipulate to extend the
deposition date, but if I don't hear back from you before we file our motion to compel, we'll have to file an opposed
motion for extension.

Best regards,

Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com


On Tue, Feb 9, 2021 at 11:32 AM Doug Tilley <DTilley@singercashman.com> wrote:

 Thanks Todd. The issue is not that we are at an impasse, but rather that Plaintiffs aren’t engaging in the meet and
 confer process. Plaintiffs still refuse to state any basis on which they can avoid their judicial admissions—an issue they
 will need to address head-on in any motion they bring, because it relates directly to the Rule 26 relevance and
 proportionality analyses. I see no reason for Plaintiffs to hide the ball concerning their theory in order to jump to
 motion practice; the meet and confer requirement is designed to prevent exactly that. We remain willing to consider
 whatever bases your clients will share, and reserve all rights to seek fees and other appropriate relief should they
 disregard their meet and confer obligations.

                                                             1
From: Todd Kennedy <todd@gutridesafier.com>
Sent: Tuesday, February 9, 2021 10:33 AM
To: Doug Tilley <DTilley@singercashman.com>
Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; Tekesha Geel
<tekesha@gutridesafier.com>; Seth Safier <seth@gutridesafier.com>; eventbrite <eventbrite@gutridesafier.com>
Subject: Re: Snow v. Eventbrite: document production and interrogatory responses



Doug,



Thanks for your email. It seems that we've reached an impasse, but I appreciate your attempts to work through the
issues with me.



Would you please let me know if Eventbrite will stipulate to an extension of time to take the deposition, pending a
ruling on our forthcoming motion to compel? Please let me know today. We intend to file the motion this week.



Best regards,


Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Tue, Feb 9, 2021 at 9:55 AM Doug Tilley <DTilley@singercashman.com> wrote:

 Hi Todd,



 To correct the record, we discussed several reasons—in addition to Plaintiffs’ judicial admission that they are bound
 by Eventbrite’s TOS—why Plaintiffs are not entitled to further discovery at this time. These included that they’ve
 already received responses and productions in response to two sets of arbitration-related interrogatories and
 discovery requests; as you acknowledged, Eventbrite has already provided thousands (or, to borrow your term,
 “tons”) of .css, .js, .html, and templating files in response to Plaintiffs’ second arbitration RFPs; neither those RFPs nor
 the parties’ December 7 agreement specifically called for Django files; and even if Plaintiffs had access to literally all of

                                                              2
Eventbrite’s code and files, they still would be unable to reliably recreate the relevant checkout flows as they existed
on the dates your clients placed the orders in issue here. None of that has been disputed by Plaintiffs.



Your email asserts that Plaintiffs made no judicial admission that they are bound by the TOS. This is simply
incorrect. As we have pointed out several times—in Eventbrite’s Nov. 9, 2020 Answer, the parties’ Nov. 10 Case
Management Statement, Eventbrite’s Nov. 16 motion to compel, and in multiple communications with yourself and
Marie—Plaintiffs alleged that “[a] contract was formed between Plaintiffs and Class members on the one hand and
Defendant on the other with respect to purchases made on Defendant’s website. The contract that governs the
transactions at issue in this case includes the Terms of Service Agreement [] that w[as] on Defendant’s website and
operative as of the date of Plaintiffs and the Class Members’ purchases.” Compl., ¶¶ 53-54; see also Answer, ¶¶ 53-
54 (“Eventbrite admits that Plaintiffs agreed to Eventbrite’s Terms of Service when they placed the orders alleged in
their Complaint, [] that the TOS is a valid and binding contract[, and] that Eventbrite’s ‘Terms of Service Agreement’
‘governs the transactions at issue in this case[.]’”). There is no basis for Plaintiffs to assert that this unambiguous
assertion—voluntarily offered as a necessary component of their very first cause of action—means anything other
than that they are bound by the TOS and its provisions.



We’ve asked many times over several months why this is not dispositive of Eventbrite’s pending motion, including
yesterday. You said you didn’t know, that your team was “looking into it as a matter of law,” and that you would
promptly advise when your team had a position to assert. Your message below contains no legal authority or even
legal principles, however, notwithstanding that your team has had three months to research this issue since we first
raised it. That confirms for me that your team’s efforts revealed no support for Plaintiffs’ position. That Eventbrite’s
motion chose as a secondary matter to also submit evidence and make additional arguments does not change the fact
or consequence of Plaintiffs’ admission, or render relevant and proportional the additional discovery they seek. If
Plaintiffs are able to articulate some valid legal basis on which they might be relieved from or able to avoid their own
allegations, please advise immediately.



Next, I have confirmed with Eventbrite engineering personnel that Django files are not involved in powering the TOS
disclosures and other relevant portions of the checkout flows at issue here—you have already received the templating
and other files that are. Rather, Django files are directed to other functions, such as validating passwords and
processing payment information. This is another reason that the additional discovery Plaintiffs seek is simply beside
the point here.



Concerning your request for creation and modification date metadata associated with the files we produced, I
explained in writing and again yesterday—and I expect Mr. Popoff will confirm at deposition—that the files Eventbrite
produced came from the Company’s Github repo and represents the code that was in effect for the relevant checkout
flows on the dates of your clients’ at-issue purchases. Even without Plaintiffs’ binding judicial admission making all of
this a moot point, whether any of those files were created or modified the day before those orders, a month before,
or a year before is irrelevant to what Plaintiffs saw in placing those orders. The burdens of performing a second
collection using a forensic vendor to capture certain metadata you now seek relating to documents that have already
been produced to you are, by definition, disproportional to the needs of the case. Your sole response on this point
was that you are not required to take my or even Mr. Popoff’s word for it. That may be true, but without any
evidence to contradict or even cast doubt upon sworn statements and the other record evidence already produced,
we cannot agree that there is any legitimate need under Rule 26 for still further discovery. With respect, counsel’s

                                                           3
refusal to accept facts supported by evidence (and their client’s own allegations) does not provide any valid basis on
which to demand disproportionate discovery.



Eventbrite has gone to great lengths to indulge Plaintiffs’ discovery whims. The Company has responded to dozens of
written requests, produced thousands upon thousands of files and other documents, and agreed to make Mr. Popoff
available for a deposition. We have done so not because Plaintiffs are entitled to such discovery—they are not and
never were—but rather because we wished to avoid unnecessary disputes and the attendant drain on scarce judicial
resources. Plaintiffs have, however, gone back to the well one too many times, without adducing any valid legal basis
for their expanding demands. We remain willing to consider with an open mind Plaintiffs’ requests for further
discovery, if they are able to meaningfully explain the grounds on which they believe they may avoid their admission
and respond to the other points above. Please advise.



Thank you,

Doug




From: Todd Kennedy <todd@gutridesafier.com>
Sent: Monday, February 8, 2021 5:28 PM
To: Doug Tilley <DTilley@singercashman.com>
Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; Seth Safier
<seth@gutridesafier.com>; Tekesha Geel <tekesha@gutridesafier.com>; eventbrite <eventbrite@gutridesafier.com>
Subject: Re: Snow v. Eventbrite: document production and interrogatory responses



Doug,



I enjoyed speaking with you today. I understood from our conversation that Eventbrite is currently unwilling to
provide further discovery -- including the Python templating files and the requested metadata regarding the creation
and modification dates of the files Eventbrite produced -- because, in Eventbrite's view, Plaintiffs judicially admitted
that they agreed to arbitration.



In fact, however, Plaintiffs have never made a "judicial admission" that they agreed to a terms of service with an
arbitration clause. If it were that simple, Eventbrite wouldn't have needed to rely on the Popoff Declaration; it could
have instead just moved to compel arbitration based on the purported admission. Instead, Eventbrite relies on the
Popoff declaration to show what Plaintiffs purportedly saw on the Eventbrite service. For that reason, we are entitled
to reasonable discovery regarding the facts set forth in that declaration.



As I explained today, it is our position that the discovery we seek is relevant, and that the scope is reasonable.

                                                            4
Please let us know by close of business tomorrow whether Eventbrite is willing to provide the Python files and the
metadata showing the creation and modification dates of the files it produced. As discussed, Plaintiffs are currently
not seeking the IP address logs because Defendant has represented that the logs do not exist or are inaccessible
without an enormous undertaking. We reserve our right to seek those logs if different information comes to light.



If Eventbrite is unwilling to provide the information sought, please let me know if Eventbrite would be willing to
stipulate to an extension of time to complete the Popoff deposition, pending resolution of Plaintiff's motion to
compel. If, on the other hand, Eventbrite is willing to produce the requested documents, please let me know your
thoughts about whether you think that can be done in time to maintain the currently scheduled deposition date.



Best regards,



Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Fri, Feb 5, 2021 at 12:10 PM Todd Kennedy <todd@gutridesafier.com> wrote:

 Sure, that works for me.



 Todd Kennedy
 Gutride Safier LLP
 100 Pine Street, Suite 1250
 San Francisco, CA 94111
 (415) 789-6390
 www.gutridesafier.com




 On Fri, Feb 5, 2021 at 12:02 PM Doug Tilley <DTilley@singercashman.com> wrote:

  Thanks Todd. 1p works for me, though I can’t speak for Adam (he’s out of pocket for much of today). Would you
  mind sending a placeholder invite for 1p and, if we need to adjust to later in the day to include Adam, we can?
                                                          5
From: Todd Kennedy <todd@gutridesafier.com>
Sent: Friday, February 5, 2021 12:01 PM
To: Doug Tilley <DTilley@singercashman.com>
Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; Seth Safier
<seth@gutridesafier.com>; Tekesha Geel <tekesha@gutridesafier.com>; eventbrite
<eventbrite@gutridesafier.com>
Subject: Re: Snow v. Eventbrite: document production and interrogatory responses



Doug,



How about 1:00 Monday? I could also speak later on Monday if better for you.



Thanks,


Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Thu, Feb 4, 2021 at 5:00 PM Doug Tilley <DTilley@singercashman.com> wrote:

 I’m afraid I’m tied up tomorrow but Monday at or after noon works for me. Please shoot me an invite for
 whenever’s convenient for you.




 From: Todd Kennedy <todd@gutridesafier.com>
 Sent: Thursday, February 4, 2021 11:17 AM
 To: Doug Tilley <DTilley@singercashman.com>
 Cc: Adam Cashman <ACashman@singercashman.com>; Marie A. McCrary <marie@gutridesafier.com>; Seth Safier
 <seth@gutridesafier.com>; Tekesha Geel <tekesha@gutridesafier.com>; eventbrite
 <eventbrite@gutridesafier.com>
 Subject: Re: Snow v. Eventbrite: document production and interrogatory responses




                                                      6
Doug,



Would you please let me know your availability tomorrow or Monday to discuss this? We would prefer to not have
to bother the Court with these issues, but it seems that the parties have some important disagreements. Because
of the timing, we do need to discuss by close of business Monday.



Best regards,


Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Mon, Feb 1, 2021 at 12:43 PM Doug Tilley <DTilley@singercashman.com> wrote:

 Thanks for your email, Todd. I’ve addressed your points in turn below. If you still believe it is necessary to discuss
 further, I can be available tomorrow afternoon. Please let me know how you’d like to proceed.



 Thanks again,

 Doug



     1. The parties negotiated the scope of Plaintiffs’ second set of arbitration document requests and agreed on
        December 7 that Eventbrite would produce “.css files, .html files, javascript files, and templating files
        involved in (a) the Desktop Web checkout Ms. Snow completed on February 11, 2020, and (b) the Mobile
        Web checkout Ms. Conner completed on December 19, 2019[.]” Eventbrite complied with that
        obligation, and your email doesn’t contend otherwise. Instead, it asserts that Eventbrite was also obliged
        to provide a separate category of Django python files that Plaintiffs never before asked about, and that
        would be unnecessarily and disproportionately burdensome for Eventbrite to provide in response to this
        new informal discovery request.



 Setting aside that Plaintiffs failed to even mention Django python files in either their RFPs or the parties’
 December 7 agreement (and thus cannot complain of Eventbrite’s declination to gratuitously provide them), the
 materials your email seeks could not inform the sole issue before the Court: the appearance of the TOS
 disclosures displayed to Ms. Snow and Ms. Conner when they placed their orders on the dates and via the
                                                        7
channels set forth above. We understand from Eventbrite engineering personnel that Django code is not involved
in displaying the TOS disclosures and, as Mr. Popoff detailed in his declaration, even if Plaintiffs had access to the
whole of Eventbrite’s web code repository, they still could not reliably recreate the appearance and operation of
the checkout flows and TOS disclosures on the dates in issue. Finally, please recall that Plaintiffs have already
judicially admitted they agreed to Eventbrite’s TOS. Given these facts, there is simply no basis for Plaintiffs to
effectively propound a third set of arbitration RFPs.



    2. The .css, .html, javascript, and templating files Eventbrite provided came from the company’s github
       repository. They are the historical versions as they existed and were served to Plaintiffs on the dates
       specified in the parties’ agreement. They were not generated after-the-fact for purposes of this
       production.



    3. Concerning Eventbrite’s interrogatory responses, Eventbrite undertook a reasonable and diligent search
       to identify Plaintiffs’ IP addresses, notwithstanding that Plaintiffs are much better equipped to provide
       that information yet haven’t. While Eventbrite is in limited circumstances able to associate IP addresses
       with specific user accounts, the company did not locate any information concerning the IP addresses
       Plaintiffs used on the dates specified in the parties’ agreement. Concerning Plaintiffs’ requests for HTTP
       requests associated with those and other IP addresses, Eventbrite’s responses to those requests, and
       other information dating back more than a year, Eventbrite simply does not maintain in a reasonably
       usable format logs older than 60-90 days. While it might theoretically be possible to re-engineer logs
       from raw data maintained by the company (which tracks literally every interaction with the site, including
       irrelevant actions like updating passwords and changing the background color on an event page), we
       understand from Engineering personnel that it would require Eventbrite to design and build a special
       system to ingest that massive amount of data and present it in a way that it could be searched. Even if
       Eventbrite knew the IP addresses in issue, this effort would consume days’ worth, if not weeks’ worth, of
       Engineering resources, without any corresponding benefit—or, indeed, any benefit at all—to the discrete
       issue before the Court. That issue, again, has been conclusively established through Plaintiffs’ admission
       and the other evidence before Judge Orrick.




From: Todd Kennedy <todd@gutridesafier.com>
Sent: Saturday, January 30, 2021 11:43 AM
To: Doug Tilley <DTilley@singercashman.com>; Adam Cashman <ACashman@singercashman.com>
Cc: Marie A. McCrary <marie@gutridesafier.com>; Seth Safier <seth@gutridesafier.com>; Tekesha Geel
<tekesha@gutridesafier.com>; eventbrite <eventbrite@gutridesafier.com>
Subject: Re: Snow v. Eventbrite: document production and interrogatory responses



Counsel,



I'm writing to follow up on the email I sent you five days ago. Please let me know your availability to meet and
confer Monday or Tuesday afternoon.


                                                       8
Best regards,



Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Tue, Jan 26, 2021 at 1:25 AM Todd Kennedy <todd@gutridesafier.com> wrote:

 Counsel,



 We've reviewed Eventbrite's document production and interrogatory responses, and have identified a few issues
 that we'd like to discuss with you.



 First, the production does not contain the Django python files that are responsible for loading the .html, .css, and
 .js files, and for mapping those files to their endpoints. Without these files, there is no way for us to know what
 files might have been loaded when a visitor browsed to any particular eventbrite url, such as the terms of use
 and checkout urls.



 Second, the production does not appear to have the correct file creation and modification dates. The only date in
 the metadata is 12/21/20, which I assume is when the files were collected for production. I looked at the natives
 themselves, and they were also of no use; they have creation and modification dates of January 13, 2021. This is
 a big problem because the underlying issue is what the plaintiffs saw on the dates they visited the Eventbrite
 service.



 Third, on a related point, we would like to know whether Eventbrite produced only files as they currently exist,
 or whether Eventbrite produced historic files that would have been seen by plaintiffs when they visited the
 service.



 Finally, we were surprised to see Eventbrite's responses to the Interrogatories. It seems unlikely that Eventbrite
 would be unable to obtain the information sought. We would like to meet and confer with you about what steps
 Eventbrite took to obtain the information, and why it was unable to provide responses.


                                                      9
Please let me know when you are available to meet and confer this week regarding these issues. I'm generally
available in the afternoons this week.



Best regards,


Todd Kennedy
Gutride Safier LLP
100 Pine Street, Suite 1250
San Francisco, CA 94111
(415) 789-6390
www.gutridesafier.com




On Fri, Jan 15, 2021 at 5:29 PM Doug Tilley <DTilley@singercashman.com> wrote:

 Good evening, all,



 Attached please find Eventbrite’s objections and responses to Plaintiffs’ second arbitration-related RFPs and
 interrogatories.



 Eventbrite’s production in response to these requests is available via the FTP below. Please note that this
 production contains materials designated Confidential and Highly Confidential—Attorneys’ Eyes Only under the
 Stipulated Protective Order entered by the Court. All native versions are subject to the designations appearing
 on the corresponding images.



 Link: https://singercashman.egnyte.com/fl/vGgJoWORzk

 Password: Nzs3t6Xm



 Concerning Plaintiffs’ request for v7.0.1 of Eventbrite’s native iOS app, that application is available at
 https://install.appcenter.ms/orgs/eventbrite/apps/attendee-beta/distribution_groups/external.



 Please let me know if you have any issues accessing the production.



                                                      10
Thank you very much and we hope you, your team, and your families have a safe and happy weekend,

Doug




Doug Tilley




*Please note our new address*

505 Montgomery Street, Suite 1100

San Francisco, California 94111

(415) 500-6080 (main/fax)

(628) 400-3961 (direct)




The information contained in this e-mail message is intended only for the personal and confidential use of the
recipient(s) named above. This message may be an attorney-client communication and/or work product and as
such is privileged and confidential. If the reader of this message is not the intended recipient or agent responsible
for delivering it to the intended recipient, you are hereby notified that you have received this document in error
and that any review, dissemination, distribution, or copying of this message is strictly prohibited. If you have
received this communication in error, please notify us immediately by e-mail, and delete the original message.




--
You received this message because you are subscribed to the Google Groups "eventbrite" group.
To unsubscribe from this group and stop receiving emails from it, send an email to
eventbrite+unsubscribe@gutridesafier.com.
To view this discussion on the web visit
https://groups.google.com/a/gutridesafier.com/d/msgid/eventbrite/BY5PR17MB3352CA4001A5B81FA90920B7
AFA60%40BY5PR17MB3352.namprd17.prod.outlook.com.




                                                     11
